Citation Nr: 1445963	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, entitlement to compensable rating for a urinary tract infection disability, and reopening of a claim of service connection for hiatal hernia with reflux and gastritis.   

In August 2007 the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge who is no longer with the Board.  In correspondence dated in March 2011 the Board notified the Veteran of the 2007 judge's departure, and advised her that she was entitled to another hearing if she desired.  In correspondence dated a few weeks later the Veteran responded that she did not want a new Board hearing, and to consider her case based on the evidence of record.

In a decision dated in January 2009 the Board denied, among other things, the appeal for a compensable rating for a urinary tract infection disability, and reopening of the claim for service connection for hiatal hernia with reflux and gastritis.  In March 2009 the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision the Court reversed the Board's finding that new and material evidence had not been received to reopen the previously-denied claim of service connection for hiatal hernia with reflux and gastritis and remanded the issue to the Board for de novo review of the merits.  The Court also vacated the Board's decision regarding evaluation of the urinary tract infection disability and remanded that issue back to the Board for further consideration.  The Court affirmed the remainder of the Board's January 2009 decision.

In a decision in October 2012, the Board denied, on the merits, the issue of service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis; and the issue of entitlement to a compensable rating for a urinary tract infection disability.  In November 2012 the Veteran appealed the Board's October 2012 decision to the Court.  In August 2013 the parties filed a Joint Motion for Partial Remand, and in an Order dated in August 2013 the Court granted the parties' Motion; vacated and remanded that part of the Board's October 2012 decision that denied entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis; and dismissed the appeal for a compensable rating for urinary tract infections.  

In December 2013 the Board remanded the appeal for service connection for a gastrointestinal disorder, to include hiatal hernia with reflux and gastritis for further development, including a new VA examination, which was done in February 2014.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence shows that a current gastrointestinal/stomach disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in a letter dated in a letter dated in May 2005.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate her claim of service connection (including the information and evidence to be submitted by her and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As regards VA's duty to assist, evidence necessary for resolution of this appeal has been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and VA medical records.  The Veteran has also been accorded multiple VA examinations.  The Board has reviewed the ensuing reports and finds that the evidence is adequate for resolution of the claim.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting  Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').  

The Veteran also testified regarding her claim in an August 2007 Board hearing.  At that hearing the Veteran was ably assisted by a representative from the American Legion.  Her representative, and the Veterans Law Judge, asked questions to ascertain the nature and onset of the Veteran's symptoms, and the nature of her treatment.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by her representative and her responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

As the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced her in the adjudication of her appeal, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation; and will therefore review the merits of the Veteran's claim, de novo.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (providing that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

II.  Service Connection

The Veteran seeks service connection for a current gastrointestinal disorder, which she contends is related to in-service complaints of gas, nausea, and vomiting; diagnosed as gastritis.  She reports  that she presently takes Simethicone daily "for gastritis."  See, e.g., November 2011 correspondence from Veteran.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

Service treatment records dated in July 1976 describe an episode of vomiting, diagnosed as gastritis.  A service treatment record  dated in February 1978 refers to a 2 month history of intermittent pain in the epigastric region, and vomiting; and an upper gastrointestinal series (UGI) x-ray report dated in February 1978 advises "moderate signs of gastritis."  A UGI in March 1978 was negative.  There is also a March 1982 in-service record of nausea and vomiting, without diarrhea; diagnosed as gastro viral syndrome.  

During her August 1982 separation physical the Veteran complained of frequent indigestion, but no abnormalities were found on physical examination, and no GI diagnoses, including GERD, hiatal hernia, or gastritis, were made.  

In September 1982 the Veteran separated from active duty service.  

On VA examination in May 1984 the Veteran denied any nausea or vomiting, but admitted to occasional abdominal pain, which she said was worse during stressful periods.  She reported that she had undergone a UGI two years previously, which she said was negative.  

In June 1994 the Veteran underwent an esophagogasroduodenoscopy, which found "a small hiatal hernia and mild gastritis with subepithelial hemorrages in body in fundus with no significance."  Medical records dating from 1994 also include a diagnosis of GERD.  

In correspondence dated in May 2005 the Veteran filed for service connection for stomach problems.  

On VA examination in June 2011 the Veteran reported that she had had problems in the military from basic training all the way through service.  She stated that she had had a UGI and was told that she had a lot of acid; and that she was placed on different medications for nausea and vomiting and was told to avoid acidy foods.  The examiner remarked that the Veteran's symptoms during service looked like gastritis, and noted that an in-service UGI in 1978 found "moderate signs of gastritis."  The examiner also noted that the Veteran had been diagnosed with gastro viral syndrome during service in 1982; and that the Veteran had been treated with Tigan suppository, which the examiner stated was an antiemetic used for symptomatic treatment of vomiting.  The Veteran's presenting complaints during the 2011 examination included heartburn, reflux, regurgitation, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  Radiology (UGI) testing conducted pursuant to the examination in December 2011 found a small hiatal hernia with moderate GERD.  According to the examiner, none of the Veteran's symptoms in service were suggestive of GERD or hiatal hernia.  

On VA examination in January 2014 the Veteran complained of gas, bloating, and flatus when she eats onions and garlic; and of severe gas and diarrhea when she consumes milk and milk products.  She reported that she feels better when she passes gas.  Diagnosis was hiatal hernia and GERD; which the examiner stated was not related to service.  The examiner added that none of the Veteran's symptoms in service were suggestive nor consistent with a diagnosis of GERD or hiatal hernia.

VA medication records inform that the Veteran presently takes Simethicone for gas.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Diagnostic testing confirms that the Veteran current gastrointestinal symptoms are due to hiatal hernia and GERD; however, the Veteran was not diagnosed with either of these disorders during service.  See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) (providing that for a claimant to prevail on the issue of service connection, there must be medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury).  Although she was diagnosed with and treated for gastritis during service, she does not have a current diagnosis of gastritis, and she has not been diagnosed with gastritis at any time during the appeal period.   Id.  See also Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection for a current gastrointestinal disorder under 38 C.F.R. § 3.303(a) is therefore not warranted.  

As for service connection for a gastrointestinal disability first diagnosed after service (38 C.F.R. § 3.303(d)), post service diagnostic tests confirm that the Veteran has a hiatal hernia and GERD, which a VA examiner maintains did not begin during service and is not related to service.  The examiner also avers that the Veteran's symptoms during service were due to gastritis, not hiatal hernia or GERD; and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  In light of this negative evidence against the claim the criteria for a grant of service connection for a gastrointestinal disorder under 38 C.F.R. § 3.303(d) are not met, as "all" of the evidence does not favor the claim.  At this point the weight of the evidence is against the claim.

In this regard the Board notes that the Veteran is competent to describe her symptoms during and since service, which she has done; however, to the extent that the Veteran herself suggests that her hiatal hernia and/or GERD began as gastritis during service, it is not alleged or shown that she, as a lay person, is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's opinion is accorded no probative weight.  At this point the weight of the evidence is against the claim.

Moreover, the Veteran's contention is refuted by the 2011-2014 VA examiner.  The examiner explained that gas is not a symptom of GERD and gas and gastritis are not the same condition.  The examiner explained that gas is a sensation of bloating, belching abdominal pain and flatulence; while gastritis is an inflammation of the mucosa or lining of the stomach.  She added that although the Veteran did have gastritis in service, there is no evidence of GERD or hiatal hernia during service; and the Veteran does not have a current diagnosis of gastritis.  The examiner further noted that Simethicone, which the Veteran has been prescribed and admits to taking, is for treatment for excess intestinal gas, and is not used for the treatment of gastritis or inflammation for the mucosa of the stomach.  The examiner then reiterated that the Veteran "is taking simethicone for 'gas' but gas is not gastritis nor is simethicone a treatment for gastritis;" stressed that the February 2014 UGI found no evidence of gastritis; and averred that the Veteran's problems with mild products was reflective of lactose intolerance and not gastritis or GERD.  In sum, the examiner, while acknowledging that the Veteran has competently and credibly reported a history of gastrointestinal symptoms since service, explained why her gastritis in service was a different disease entity from her current GERD and why the disabilities were not related.  The Board finds this medical evidence, which was derived after physical examination of the Veteran and review of the Veteran's medical history, and which is buttressed by a detailed rationale and uncontravened by any other medical evidence of record, to be highly probative evidence against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  

The Board accordingly finds that the weight of the evidence is decidedly against the claim.  Evans.  Service connection for a gastrointestinal disorder must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a gastrointestinal disability is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


